Citation Nr: 1447862	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 2008 for the award of a 10 percent disability rating for service-connected acromioclavicular separation and glenohumeral instability of the right shoulder (dominant).

2.  Entitlement to an effective date prior to January 7, 2008 for the award of a 10 percent disability rating for service-connected degenerative joint disease (DJD) of the left shoulder.

3.  Entitlement to an effective date prior to May 8, 2009 for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2008 and May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2014, the Veteran presented sworn testimony during a personal hearing in Reno, Nevada, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the March 2014 hearing, the Veteran also testified concerning the issues of entitlement to increased disability ratings for left knee disability, lumbar spine disability, and diverticulosis.  The Board notes that the issues of entitlement to increased ratings for the lumbar spine disability and diverticulosis were previously remanded by the Board in December 2013.  Upon remand, the AOJ was to afford the Veteran updated VA examinations, obtain pertinent VA treatment records, and issue a supplemental statement of the case (SSOC) as to these issues.  A review of the record demonstrates that the instructed development has not taken place.  As these issues have not been readjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

With respect to the claim of entitlement to an increased disability rating for the left knee disability, the Board notes that this issue was previously dismissed in the December 2013 Board decision.  To the extent that the Veteran is now raising a new claim of entitlement to an increased disability rating for the left knee disability, said issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In a May 2011 rating decision, the RO awarded entitlement to a TDIU, effective May 8, 2009.  In a statement received June 2011, the Veteran expressed disagreement with the assigned effective date of TDIU.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the increased rating claim to the agency of original jurisdiction so that a SOC may be issued.  Accordingly, the issue of entitlement to an earlier effective date for the award of TDIU is addressed in the REMAND portion of the decision below.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's acromioclavicular separation and glenohumeral instability of the right shoulder manifested evidence of clavicular malunion dating from March 27, 2007.

2.  The Veteran's DJD of the left shoulder manifested painful movement dating from March 27, 2007.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 27, 2007, for a 10 percent disability rating for service-connected acromioclavicular separation and glenohumeral instability of the right shoulder (dominant) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5203 (2013).

2.  The criteria for an effective date of March 27, 2007, for a 10 percent disability rating for service-connected DJD of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.3, 4.7, 4.130, DC 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in May 2007 complied with VA's duty to notify the Veteran with regard to the earlier effective date issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and effective date.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained service treatment records (STRs), Social Security Administration (SSA) records, as well as, VA and private treatment records.  VA has also provided him the opportunity to give testimony before the Board.  The Veteran has not indicated that other evidence pertinent to his claims should be sought.  See 38 C.F.R. § 3.159(c); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, pertinent a VA examination with respect to the claims on appeal was obtained in January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis

The Veteran maintains that he is entitled to effective dates prior to January 7, 2008, for the assignment of 10 percent disability ratings for his service-connected right and left shoulder disabilities.

As indicated above, review of the evidence shows that, in March 2008, the Veteran was awarded service connection for acromioclavicular separation and glenohumeral instability of the right shoulder and was assigned a 10 percent evaluation, effective from January 7, 2008, the date of a VA examination.  He was also granted service connection for DJD of the left shoulder and was assigned a 10 percent evaluation, effective January 7, 2008.  In April 2008, the Veteran disagreed with the effective dates assigned for the compensable [10 percent] disability ratings.  He perfected his appeal by filing a timely VA Form 9 in May 2009.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  That is, the effective date shall be fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a).

In the instant case, because the Veteran's appeal stems from his initial disagreement with the effective dates of the assigned 10 percent evaluations, the Board must determine whether the facts support ratings of 10 percent for the right and left shoulders prior to January 7, 2008.  In essence, the Veteran contends that 10 percent evaluations are warranted from the date of his award of service connection.  See, e.g., the March 2014 Board hearing transcript.  The Board observes that 38 C.F.R. § 3.400(o)(2) is not for application, as the assigned rating cannot pre-date the award of service connection.  See 38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

The Board notes that the service-connected acromioclavicular separation and glenohumeral instability of the right shoulder (dominant) is evaluated under Diagnostic Code (DC) 5203 (clavicle or scapula, impairment of).  DC 5203 provides that malunion or nonunion without loose movement of the clavicle or scapula are to be rated as 10 percent disabling for the major arm.  A 20 percent rating is awarded for nonunion with loose movement or for dislocation of the major arm.  This code indicates that impairment of the scapula or clavicle may also be rated on impairment of function of the contiguous joint.  See 38 C.F.R. § 4.71a, DC 5203.

The service-connected DJD of the left shoulder is evaluated under DC 5003 (degenerative arthritis).  Under DC 5003, arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, DC 5003.

Normal range of motion for the shoulder is defined as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

In every instance in which the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Critically, a review of the record demonstrates that the Veteran's right and left shoulder disabilities remained consistent throughout the period herein under consideration.

VA and private treatment records confirm that the Veteran's right shoulder required five surgeries from 1987 to 1998.  See, e.g., the VA treatment record dated July 1998.  His initial right shoulder surgery was to correct a dislocated shoulder and the following three surgeries were to treat right shoulder impingement.  See the VA treatment record dated March 1998.  He also had a fifth right shoulder surgery following a motor vehicle accident.  See the VA treatment record dated July 1998.  DJD of the left shoulder with biceps tendonitis was noted in an August 1999 VA treatment record.  Bilateral shoulder pain was repeatedly documented in the Veteran's continuing VA treatment records.  See, e.g., the VA treatment records dated February 1999 and August 2000.  An August 2003 VA examination report noted degenerative disease in his shoulders.

Magnetic resonance imaging (MRI) of the right shoulder conducted in January 2000 revealed:

1.  There is impingement on the supraspinatus muscle secondary to large osteophyte projecting from the coracoid process of the scapula and degenerative osteoarthritic changes of the acromioclavicular joint . . . 4.  There is mild superior displacement of the humeral head contributing to the impingement on the supraspinatus tendon.

See the VA MRI report dated January 2000.

An x-ray of the left shoulder dated in September 2004 showed minimal DJD with post-operative resection of the lateral tip of the clavicle.  A March 2007 x-ray of the right shoulder revealed "right old acromioclavicular separation with synostosis."  Recurrent bilateral shoulder pain was documented in March 2007; it was further noted that the pain occurred mainly with elevation and posterior rotation.  See the VA treatment record dated March 2007.

In a June 2007 VA orthopedic treatment record, it was noted that the Veteran complained of pain in both shoulders, right greater than left.  Full active range of motion was documented in both shoulders and it was further noted that the Veteran did not seem to be in a lot of pain.  The treatment provider indicated that his diagnostic impression was "painful shoulders, diagnosis not apparent."
A MRI report dated in July 2007 documented the following findings as to the right shoulder:  marked glenohumeral instability; glenohumeral diastases; superior humeral subluxation; extensive tendon tears; extensive glenohumeral tears; and bony Bankart lesion.  The same report indicated a possible partial tear at the infraspinatus tendon insertion of the left shoulder.  See the VA MRI report dated June 2007.

Upon initiation of his service connection claim, the Veteran was afforded a VA examination in January 2008 which documented his history of bilateral shoulder surgery and right shoulder deformity.  The examiner also documented DJD of the left shoulder and a possible tear of the infraspinatus tendon insertion.  The following range of motion measurements were reported:  forward flexion in each shoulder from 0 to 160 degrees with abduction measured from 0 to 160 degrees.  External and internal rotation in the right shoulder were shown from 0 to 70 degrees.  External and internal rotation in the left shoulder was shown from 0 to 80 degrees.

As indicated above, the Veteran has been assigned 10 percent evaluations for his right shoulder disabilities, effective January 7, 2008, the date of the VA examination described above.  However, based upon the evidence of record, the Board finds that the symptomatology of the Veteran's service-connected right and left shoulder disabilities more closely approximates the criteria for 10 percent disability ratings from the date of award of service connection-March 27, 2007 under the pertinent diagnostic criteria.  With respect to the right shoulder, to warrant a 10 percent disability rating under DC 5203, the evidence must show malunion or nonunion without loose movement of the clavicle or scapula.  As described above, the radiological evidence is demonstrative of right shoulder deformity throughout the claims period.  Additionally, as to the Veteran's left shoulder, the medical evidence documents degenerative disease with painful motion, as is required for a 10 percent evaluation under DC 5003, from the date of claim.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected acromioclavicular separation and glenohumeral instability of the right shoulder most closely approximated a 10 percent disability rating under DC 5203 from the date of award of service connection-March 27, 2007.  See 38 C.F.R. § 3.400(a).  Similarly, the service-connected DJD of the left shoulder most closely approximately a 10 percent rating under DC 5003 from the date of award of service connection.  Id.



ORDER

Entitlement to an effective date of March 27, 2007, for award of a 10 percent disability rating for service-connected acromioclavicular separation and glenohumeral instability of the right shoulder, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

Entitlement to an effective date of March 27, 2007, for award of a 10 percent disability rating for service-connected DJD of the left shoulder, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  


REMAND

As described in the Introduction above, a May 2011 rating decision awarded TDIU, effective May 8, 2009.  The Veteran has since expressed disagreement with assigned effective date.  See the Veteran's statement dated June 2011.

In Manlincon, 12 Vet. App. 238, the Court held that where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of entitlement to an earlier effective date for the award of TDIU.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue an SOC pertaining to the issue of entitlement to an earlier effective date for the award of TDIU.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


